Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 1-17 allowed.
The following is an examiner’s statement of reasons for allowance: 
prior art fails to anticipate and/or obviate limitations mentioned in claim(s) 1.  Case in point, Min (9646559) teaches at least two link lines are connected to
one gate line and connect to the gate driver, wherein the at least two link lines
connected to the one gate line are separated from each other by a distance interval
greater than or equal to 1/3 of a length of the one gate line, the atleast two link lines are
perpendicular to the one gate line. Prior art Shim (20110096258) teaches first and
second data lines crossing the gate line to define a pixel region in the display region, the
first and second data lines having a difference in a distance from the data drive
integrated circuit...the first and second data link lines connected to the data drive
integrated circuit, the first and second data link lines respectively connected to the first
and second data lines. Prior art Kurasawa (97919783 ) teaches a first detection electrode is formed of a first connection line disposedin a non-display area outside the display area, and a plurality of first detection lines connected to the first connection line, a number of the first detection lines in a first large-width portion extending over a
boundary between the display area and the non-display area being greater than a
number of the first detection lines in a first main body portion located in the display area.
However, prior art fails to teach a display device wherein “…a second conductive line which is at least partially overlapped with the first 7conductive line, 8wherein a distance between the first conductive line and the second conductive 9line in the normal direction is greater than or equal to 3500 angstroms, and less than or 10equal to 4500 angstroms. ”
This limitation, in combination with the other limitations mentioned in claim 1, teaches a semiconductor device novel in the art.  Dependent claims are allowed based on their dependency.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB E HENRY whose telephone number is (571)270-5370.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on (571)272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CALEB E HENRY/Primary Examiner, Art Unit 2894